NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL VICTORY,                                No.    17-15953

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00997-WBS-
                                                CKD
 v.

BOARD OF PAROLE HEARINGS; et al.,               MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      California state prisoner Michael Victory appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal claims in

connection with his parole hearing. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a district court’s dismissal under 28 U.S.C. § 1915A. Wilhelm


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We affirm.

      The district court properly dismissed Victory’s as-applied challenges to his

parole hearing because Victory failed to allege facts sufficient to show that the

parole hearing denied him due process, including “an opportunity to be heard and

[] a statement of the reasons why parole was denied.” Swarthout v. Cooke, 562
U.S. 216, 220 (2011) (a federal due process claim in parole context requires only

that prisoner be provided with an opportunity to be heard and a statement of the

reasons why parole was denied); see also Wilkinson v. Dotson, 544 U.S. 74, 81-82

(2005) (a prisoner may challenge procedures used in parole hearing under § 1983

provided he does not seek “immediate or speedier release”).

      The district court properly dismissed as barred by the Rooker–Feldman

doctrine Victory’s claim alleging legal errors in his California state habeas

proceeding. See Noel v. Hall, 341 F.3d 1148, 1155-57 (9th Cir. 2003) (Rooker–

Feldman doctrine bars de facto appeal of a state court decision).

      The district court properly dismissed Victory’s claim against the state-court

clerk defendants because these defendants are protected by absolute quasi-judicial

immunity. See Mullis v. U.S. Bankr. Court, 828 F.2d 1385, 1390 (9th Cir. 1987)

(court clerks have absolute quasi-judicial immunity from damages for civil rights

                                          2                                     17-15953
violations when they perform tasks that are an integral part of the judicial process).

       The district court did not abuse its discretion by denying class certification.

See Fed. R. Civ. P. 23(a); In re Hyundai & Kia Fuel Econ. Litig., 881 F.3d 679,

690 (9th Cir. 2018) (standard of review).

       The district court did not abuse its discretion by dismissing Victory’s action

without further leave to amend. See Cervantes v. Countrywide Home Loans, Inc.,

656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review and

explaining that dismissal without leave to amend is proper when amendment would

be futile).

       Victory’s motion to supplement exhibits (Docket Entry No. 17) is denied.

       AFFIRMED.




                                            3                                   17-15953